Citation Nr: 0402467	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  99-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died on April [redacted], 1998, and the appellant 
is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied entitlement 
to service connection for cause of the veteran's death. 

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran died on April [redacted], 1998, and his death 
certificate indicates that the immediate cause of death was 
sudden cardiac death with underlying causes listed as organic 
heart disease and chronic obstructive pulmonary disease.  

3.  Service medical records are silent as to complaints, 
treatment or diagnoses relating to any coronary condition, 
COPD or hypertension.

4.  At the time of his death, service connection was in 
effect for (and limited to) multiple joint arthritis, and he 
had been assigned a total rating since March 1992.

5.  Service-connected arthritis has only an attenuated 
relationship to the cause of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the appellant in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as the letter of August 29, 2001, has informed the 
claimant of the information and evidence needed to 
substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment, i.e. pertaining to 
treatment of his service-connected disabilities or his last 
illness, beyond that for which development has already been 
undertaken.  In other words, the claimant has not referenced 
any unobtained, obtainable, evidence that might aid the 
claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  At the time of his death, 
service connection was in effect for (and limited to) 
multiple joint arthritis, and he had been assigned a total 
rating since March 1992. 

The veteran died on April [redacted], 1998 and his death certificate 
indicates that the immediate cause of death was sudden 
cardiac death.  The underlying causes were listed as organic 
heart disease and chronic obstructive pulmonary disease 
(COPD).  Service medical records are silent as to complaints, 
treatment or diagnoses relating to any coronary condition, 
COPD or hypertension.

The appellant's own attending physician, who acknowledged 
that he did not see the veteran as a patient, reviewed the 
veteran's medical records and submitted a report dated in 
April 1999.  He observed that the veteran suffered from 
hypertension and multiple other health problems.  The doctor 
observed that the record established that hypertension was 
related to the veteran's heart disease.  He also commented 
that the veteran "had significant arthritis which in and of 
itself did not contribute to his blood pressure.  However, it 
is noted that he was on anti-inflammatory medications.  They 
have been proven to elevate blood pressure in some cases."  
(Emphasis added).  It was also his impression that the 
"arthritis limited his ability to ambulate and exercise, 
which has been shown to increase cardiac risks.  The examiner 
concluded that he believed "the arthritis contributed to 
overall poor health."

At the time of his death, the veteran was 78 years old.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

The Board observes that the veteran's demise was specifically 
attributed to sudden cardiac death, with underlying causes 
listed as organic heart disease and COPD.  Significantly, 
that certificate made no reference to the veteran's service-
connected arthritis.  The death certificate prepared so soon 
after death is regarded as more probative than the private 
opinion from a non treating physician.  The private medical 
evidence submitted, at most, establishes that the veteran's 
service-connected disability contributed to his poor health 
but not to the extent of a causal connection to the cause of 
death.  Under the circumstances, the relationship between the 
veteran's service-connected arthritis and his death is too 
attenuated and indirect to warrant entitlement to service 
connection for cause of the veteran's death.

The weight of the credible evidence establishes that the 
service-connected arthritis did not cause or contribute to 
the  veteran's death.  A preponderance of the evidence is 
against service connection for the cause of death.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to service connection for cause of death is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

